Citation Nr: 0101982	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder manifested by multiple joint pain involving the 
hands and fingers.

2.  Entitlement to service connection for a chronic acquired 
neurological disorder including blackouts. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to July 
1973 and from October 1974 to December 1992.  Her claims 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  In 
November 1996, the Board remanded the case to the RO for 
additional development.  The case is once again before the 
Board for appellate review.


REMAND

The veteran is seeking service connection for a chronic 
acquired disorder manifested by multiple joint pain involving 
the hands and fingers.  She is also seeking service 
connection for a chronic acquired neurological disorder 
involving blackouts and fainting spells.  The Board notes 
that it remanded this case in November 1996 for additional 
medical development.  Unfortunately, that remand was not as 
clear as it could have been to obtain the necessary 
development.  As a result, an additional remand is needed 
prior to adjudication by the Board.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that these claims are fairly adjudicated.

I.  Chronic Acquired Disorder Manifested 
by Multiple Joint Pain Involving the 
Hands and Fingers

The veteran is seeking service connection for a disability 
manifested by pain of the hands and fingers.  She claims that 
her symptoms may be related to bilateral carpal tunnel 
syndrome as a result of excessive use of a keyboard while 
performing administrative work in service.  

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
However, a review of the record discloses that additional 
development is needed prior to adjudication by the Board.  A 
recent amendment to 38 U.S.C.A. § 5107 (West 1991) states 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered. 

In this case, the evidence indicates that a VA examination 
may possibly aid in the establishment of entitlement to 
service connection for a chronic acquired disorder manifested 
by multiple joint pain involving the hands and fingers.  In 
its prior remand of November 1996, the Board requested that 
the veteran be afforded appropriate examinations to determine 
whether "it is at least as likely as not that any orthopedic 
and/or neurological disorders found on examinations are 
related to variously diagnosed disorders reported in the 
service medical records."  The Board now recognizes that 
this request was too broad in that it failed to properly 
identify the veteran's hands and fingers as the central issue 
to be addressed.  As a result, VA examinations were performed 
which did not address the veteran's complaints of pain 
involving her hands and fingers, but instead focused on her 
spine, knees, ankles, and feet.

Under these circumstances, further development is warranted 
to determine whether the veteran suffers from a chronic 
acquired disorder manifested by multiple joint pain involving 
the hands and fingers.  In particular, the veteran should be 
afforded an electromyography (EMG) and a nerve conduction 
study to determine whether she suffers from carpal tunnel 
syndrome.  If these complaints of pain are attributable to a 
diagnosed disorder, the examiner should provide an opinion 
concerning the likelihood that it is related to service. 




II.  Chronic Acquired Neurological Disorder Including 
Blackouts 

The veteran claims that she suffers from a neurological 
disorder which causes blackouts and fainting spells.  At a VA 
general medical examination in August 1993, the veteran 
reported an incident at the age of 11 in which she lost 
consciousness while at school.  Her teacher reported that the 
veteran had had a seizure, but no follow-up evaluation was 
performed.  The veteran reported recurrent blackouts for the 
past fifteen years.  She explained that these episodes were 
sometimes preceded by symptoms involving weakness and 
vertigo, and that she would lose consciousness for several 
minutes.  She further indicated that she would experience 
blackouts in crowded places and wake up surrounded by people.  
She had been told that she was unresponsive to touch and 
verbal commands during such episodes.  She said she 
experienced two to three episodes a year, with the most 
recent episode occurring in June 1993.  On physical 
examination, cranial nerves I through XIII were within normal 
limits.  The examiner concluded that the veteran probably 
suffered from a generalized type of seizure disorder. 

In December 1993, the veteran was admitted to a VA facility 
to determine the nature and etiology of any blackouts and/or 
seizure activity.  The veteran reported a fifteen-year 
history of episodic vertigo associated with right ear hearing 
loss.  She said the problem began after she ruptured her 
eardrum during lifeguard training, and that these episodes 
were occasionally accompanied by "blackouts."  She reported 
5 to 7 blackouts that year, which she claimed was twice as 
many as the prior year.  She said her most recent blackout 
occurred in September of the prior year.  She described some 
hair pulling during these episodes but denied a history of 
over toniclonic activity.  It was also noted that the veteran 
may have had a seizure at age 11, with no formal evaluation 
or treatment at that time.  During the veteran's admission, 
continuous video and EEG monitoring showed no evidence of  
any seizure activity.  As a result, the exact nature of these 
episodes remained unknown. 

As noted above, the Board's November 1996 remand requested 
that the veteran be afforded appropriate examinations to 
determine whether "it is at least as likely as not that any 
orthopedic and/or neurological disorders found on 
examinations are related to variously diagnosed disorders 
reported in the service medical records."  As a result of 
the Board's vague language, however, the veteran was never 
afforded a VA examination to determine whether she suffered 
from a blackout and/or seizure disorder.  Therefore, further 
development is needed prior to adjudication by the Board.  In 
particular, the veteran should be evaluated by a neurologist 
to determine the nature and etiology of any blackout and/or 
seizure disorder.  The Board points out that service 
connection has already been established for bilateral 
mastoiditis with tinnitus and vertigo.  As such, any 
symptomatology associated with this disability should not be 
considered with respect to this issue.  

The Board also notes that this disorder, if present, may have 
existed prior to service.  Accordingly, the RO should discuss 
the applicable laws and regulations concerning aggravation of 
a preexisting disability and adjudicate the claim 
accordingly.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2000).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine whether she currently 
suffers from a chronic acquired disorder 
manifested by multiple joint pain 
involving the hands and fingers, to 
include carpal tunnel syndrome, and, if 
so, the likelihood that such condition is 
related to service.  The claims folder, 
including a copy of this REMAND, should 
be provided to the examiner for his or 
her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, but it 
is essential that appropriate diagnostic 
testing, such an EMG and a nerve 
conduction study, be performed unless 
they are not medically indicated.  If 
such examination and testing attributes 
the veteran's complaints of pain to a 
diagnosed disorder, the examiner should 
be asked to provide an opinion with 
supporting rationale as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the disorder 
is directly related to the veteran's 
period of military service.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report. 

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of any blackout 
and/or seizure disorder.  The veteran's 
claims folder, including a copy of this 
REMAND, should be reviewed by the 
neurologist prior to examination.  The 
neurologist is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran suffers from a 
blackout and/or seizure disorder.  If so, 
the neurologist should state whether this 
condition preexisted service.  If it 
preexisted service, the neurologist must 
specifically address whether it is at 
least as likely as not that: (a) this 
preexisting condition underwent a 
permanent increase in severity during 
service, as opposed to temporary flare-
ups; and, if so (b) whether such increase 
was due to the natural progress of the 
disorder, as opposed to aggravation.  If 
aggravation is found, the neurologist 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  If the neurologist is 
unable to answer any of the questions 
posed with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the neurologist must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in a typewritten 
report. 

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.  The RO also 
is requested to review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic acquired 
disorder manifested by multiple joint 
pain involving the hands and fingers, as 
well as the claim of entitlement to 
service connection for a chronic acquired 
neurological disorder including 
blackouts.  If either benefit sought is 
not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




